—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered July 19, 2002, which, in an action to recover a loan of money, denied plaintiff’s motion for summary judgment, unanimously reversed, on the law, without costs, the motion granted, and the matter remanded for computation of the amount of interest, if any, due on the subject loan and entry of judgment.
Defendant’s claim, in opposition to plaintiff’s summary judgment motion that the $50,000 plaintiff admittedly gave her was a gift is belied by her deposition testimony in another action wherein she admitted that plaintiff “loaned me fifty thousand dollars to take care of tuition and other expenses,” and, in response to the question “Was it your understanding that he was giving you a gift?”, she answered, “No. Thought it was a loan.” In addition, defendant’s handwritten list of her outstanding loans listed “Nicholas Bouras $50,000,” and her own partially signed check made payable to Nicholas J. Bouras in the sum of $50,000 bears the notation “Loan Repayment.” Defendant’s self-serving and conclusory statements in opposition are insufficient to defeat plaintiff’s motion for summary judgment. Concur — Mazzarelli, J.P., Andrias, Saxe, Sullivan and Rosenberger, JJ.